DETAILED ACTION
This is the Office action based on the 15931738 application filed May 14, 2021, and in response to applicant’s argument/remark filed on March 24, 2022.  Claims 1-20 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12 and 15 rejected under U.S.C. 103 as being unpatentable over Chang et al. (U.S. PGPub. No. 20110227186), hereinafter “Chang”, in view of  Inada et al. (U.S. Pat. No. 5656526), hereinafter “Inada”.--Claims 1, 2, 3: Chang teaches a method for forming a through silicon via (abstract) comprisingforming a mold structure 100b on a substrate (Fig. 4);etching a first trench in a first region and a  second trench in a second region on the substrate by using a lithographic and etching process ([0030]);depositing a first conductive layer 15 to cover sidewall of the first trench and the second trench ([Fig. 7, [0032]);forming a second conductive layer 17 on the first conductive layer 15 (Fig. 9, [0034]);forming a dielectric layer 18 over the first and second conductive layer ([0035], Fig. 10).     Chang is silent about the details of the lithographic and etching process.      Inada teaches a photoetching process for forming a pattern in a substrate, comprising coating a photoresist layer on the substrate, exposing the photoresist with a photomask, to form a pattern, developing the exposed photoresist pattern to obtain a resist mask, then etching the substrate through the resist mask.      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Inada to etch the first and second trench in the invention of Chang because Chang teaches to use a lithographic and etching process but is silent about the details, and Inada teaches that such photoetching method would be effective in etching such trenches.--Claims 5, 6, 7, 8, 9, 10, 11, 12, 15: Chang further teaches forming a bond pad 12 in the first and second trench prior to the forming of the trenches, and a dielectric layer 100a that covers the bond pad 12 (Fig. 5).

Claims 1-3, 5, 7-12 and 15 rejected under U.S.C. 103 as being unpatentable over Lin et al. (U.S. PGPub. No. 20100130003), hereinafter “Lin”, in view of  Inada.--Claims 1, 2, 3: Lin teaches a method for forming a through silicon via (abstract) comprisingforming a mold structure on a substrate (Fig. 6);forming a patterned photoresist mask 130 then etching a first trench in a first region and a  second trench in a second region on the substrate by using a lithographic and etching process ([0026], Fig. 7);depositing a first conductive layer, that is a barrier comprising a metal seed layer and a TiN layer, to cover sidewall of the first trench and the second trench, then forming a second conductive layer, such as a tungsten layer on the first conductive layer (Fig. 10, [0030]);forming a dielectric layer 475 over the first and second conductive layer (Fig. 11).      Lin is silent about the details of the lithographic and etching process.      Inada teaches a photoetching process for forming a pattern in a substrate, comprising coating a photoresist layer on the substrate, exposing the photoresist with a photomask, to form a pattern, developing the exposed photoresist pattern to obtain a resist mask, then etching the substrate through the resist mask.      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Inada to etch the first and second trench in the invention of Lin because Lin teaches to use a lithographic and etching process but is silent about the details, and Inada teaches that such photoetching method would be effective in etching such trenches.--Claims 5, 7, 8, 9, 10, 11, 12, 15: Chang further teaches forming a bond pad 610 in the first and second trench, wherein dielectric layer 606, 604 and 600 that covers the bond pad 610, and a bond pads are interconnected (Fig. 12, [0032-0034]).  
Allowable Subject Matter
 Claims 16-20 are allowable.   The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 16, none of the cited prior arts teaches the feature “forming a second photoresist layer on the first interlayer insulating layer; forming a third transfer pattern on the second photoresist layer, using a second photomask; forming a second mask pattern disposed between the first interlayer insulating layer and the second photoresist layer, using the third transfer pattern; forming a fourth transfer pattern on the second photoresist layer, using a third photomask; and forming a third mask pattern disposed between the first interlayer insulating layer and the second photoresist layer, using the fourth transfer pattern, a wiring layer being formed on the first interlayer insulating layer.” in the context of claim 16.
Claims 4 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 4 and 13-14, none of the cited prior arts teaches the features recited in these claims, in the context of each of these claims;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the amendments overcome previous rejection over 35 U.S.C. 112(b), this arguments is persuasive.  New ground(s) of rejection based on prior arts are shown above..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713